DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
3.         Claims 1-6, 20-21 are pending in this amended application.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1-6, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ooba, US Pub 2012/0286465 in view of Muratani, US Pub 2008/0219685 (cited in IDS).
             As to claims 1, 20-21 [independent], Ooba teaches a printing apparatus [fig. 1, element 100; abstract, 0039] that prints an image on a sheet conveyed from a sheet holding unit [0041-0042  Ooba teaches that the printer 100 prints images on sheet supplied from one of sheet feed trays 105-106], the printing apparatus comprising [fig. 1, element 100; abstract, 0039]: 
             a storage [fig. 2, elements 206, 210-211] that stores a plurality of pieces of sheet information, wherein each of the plurality of pieces of sheet information includes information indicating grammage of a sheet [figs. 3 & 5-6; 0051-0052, 0059-0061  Ooba teaches that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has set/change the sheet size and set/changed the one or more of sheets information which can be any attributes of the sheet, i.e. sheet type or weight/grammage information that is correspond to the plurality of pieces sheet information and to register/stor the set/changed sheet information]; and
               a controller [fig. 2, element 205; 0045, 0049] that sets, in association with the sheet holding unit (fig. 1, elements 105-106; 0041), one piece of sheet information selected by a user from the plurality of pieces of sheet information stored in the storage [figs. 3 & 5-6; 0051-0052, 0059-0061  Ooba teaches that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/changed the one or more of sheets information which can be any attributes of the sheet, i.e. sheet type or weight/grammage information that is correspond to the plurality of pieces sheet information and to register/store the set/changed sheet information],  
             wherein the selected one piece of sheet information is selectably storable in the storage with size information indicating a size of a sheet or without the size information [figs. 3 & 5-6; 0051-0052, 0059-0061, 0082  Ooba teaches that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/changed the one or more of sheets information which can be any attributes of the sheet, i.e. sheet type or weight/grammage information that is correspond to the plurality of pieces sheet information and to register/store the set/changed sheet information without the size information], and 
             wherein, in a case that the controller sets the one piece of sheet information stored without the size information in association with the sheet holding unit [figs. 3 & 5-6; 0051-0052, 0059-0061  Ooba teaches that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/changes the one or more of sheets information which is not included the sheet size, but included another attributes of the sheet, with sheet type and weight/grammage information (see fig. 6) that is correspond to the plurality of pieces sheet information and to register/store the set/changed sheet information], 
             Ooba doesn’t teach the controller sets size information of a sheet held in the sheet holding unit with size information indicating a size of the sheet detected by a size detector. 
              Muratani also teaches the claim recited with Ooba, wherein the selected one piece of sheet information is selectably storable in the storage with size information indicating a size of a sheet or without the size information [fig. 3, steps st101-st103 & fig. 20; 0065, 0072-0073, 0086-0089  Muratani also teaches that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper size on the display screen according the sheets set in one of the sheet feed trays 121a-b. Muratani further teaches in fig. 3, steps st101-102 & st104 & fig. 20; 0065, 0072-0073, 0086-0089  that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper type on the display screen according the sheets set in one of the sheet feed trays 121a-b, without setting the sheet size sets in the one of the sheet feed trays 121a-b (see again fig. 3, steps ST101, 102[Wingdings font/0xE0]NO, and ST 104)], and 
fig. 3, steps st101-102 & st104 & fig. 20; 0065, 0072-0073, 0086-0089  Muratani teaches that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper type on the display screen according the sheets set in one of the sheet feed trays 121a-b, without setting the sheet size sets in the one of the sheet feed trays 121a-b (see fig. 3, steps ST101, 102[Wingdings font/0xE0]NO, and ST 104)], the controller sets size information of a sheet held in the sheet holding unit with size information indicating a size of the sheet detected by a size detector [fig. 3, steps st101-st103 & fig. 20; 0065, 0072-0073, 0086-0089  Muratani teaches that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper size on the display screen according the sheets set in one of the sheet feed trays 121a-b].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to hold sheet in the sheet feed tray with sensor to detect the paper size set/placed in the sheet feed tray to modify Ooba’s teaching to store an identification code of the sheet and image forming conditions, and image is formed based on image forming condition associated with identification code which makes it possible to set image forming conditions corresponding to the various image recording media. The suggestion/motivation for doing so would have been benefitted to the user to makes 

             As to claim 2 [dependent from claim 1], Muratani teaches wherein, in a case that the controller sets the one piece of sheet information stored with the size information in
    PNG
    media_image1.png
    16
    10
    media_image1.png
    Greyscale
APPL. No. 16/525,782ATTORNEY DOCKET No. CANO-2617Aassociation with the sheet holding unit [fig. 3, steps st101-st103 & fig. 20; 0065, 0072-0073, 0086-0089  Muratani teaches that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper size on the display screen according the sheets set in one of the sheet feed trays 121a-b], and the size information does not match size information indicating a size of a sheet held in the sheet holding unit detected by the size detector, the controller provides a notification of inconsistency [0082, 0088-0087 Muratani teaches in 0086-0087 that the CPU 241 received the notification of the detected mismatch sheet size between the sheet information correspond to the set sheet size set by the user and the sheet size information detected by the sensor (s) 124a-b which mounted in the sheet feed tray based on the sheet size designated by the movable guides (the movable guides 122a-b and 123a-b: 0073-0073)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to hold sheet in the sheet feed tray with sensor to detect the paper size set/placed in the sheet feed tray to modify Ooba’s teaching to store an identification code of the sheet and image forming conditions, and image is formed based on image forming condition 
             
             As to claim 3 [dependent from claim 2], Muratani teaches wherein the size detector is implemented for the sheet holding unit [0072-0073  Muratani teaches that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073)].  
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to hold sheet in the sheet feed tray with sensor to detect the paper size set/placed in the sheet feed tray to modify Ooba’s teaching to store an identification code of the sheet and image forming conditions, and image is formed based on image forming condition associated with identification code which makes it possible to set image forming conditions corresponding to the various image recording media. The suggestion/motivation for doing so would have been benefitted to the user to makes possible to easily set the sheet size and types in detail with other image forming conditions according to characteristics of various sheets placed in the sheet feed tray.



As to claim 4 [dependent from claim 2], Muratani teaches a detector that detects an opening or a closing of the sheet holding unit [0086-0087  Muratani teaches that the sensor has detected the opening and closing of the sheet feed tray], 
             wherein the notification of the inconsistency is performed in accordance with the detector detecting the closing of the sheet holding unit [0072-0073, 0082, 0088-0087 Muratani teaches in 0086-0087 that the CPU 241 received the notification of the detected mismatch sheet size between the sheet information correspond to the set sheet size set by the user and the sheet size information detected by the sensor (s) 124a-b which mounted in the sheet feed tray based on the sheet size designated by the movable guides (the movable guides 122a-b and 123a-b: 0072-0073)].  
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muratani teaching to hold sheet in the sheet feed tray with sensor to detect the paper size set/placed in the sheet feed tray to modify Ooba’s teaching to store an identification code of the sheet and image forming conditions, and image is formed based on image forming condition associated with identification code which makes it possible to set image forming conditions corresponding to the various image recording media. The suggestion/motivation for doing so would have been benefitted to the user to makes possible to easily set the sheet size and types in detail with other image forming conditions according to characteristics of various sheets placed in the sheet feed tray.



            As to claim 5 [dependent from claim 1], Ooba teaches wherein, the sheet information further includes information indicating a sheet type [fig. 5; 0008, 0012, 0016, 0059].  

            As to claim 6 [dependent from claim 1], Ooba teaches further comprising a plurality of sheet holding units [fig. 1, elements 105-106, 120-122; 0042], 
            wherein the controller sets, in association with the sheet holding unit selected by the user from among the plurality of sheet holding units, the one piece of sheet information selected by the user from the plurality of pieces of sheet information stored in the storage [figs. 3 & 5-6; 0051-0052, 0059-0061, 0082  Ooba teaches that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/change the one or more of sheets information which can be the sheet size and/or set another attributes of the sheet, with sheet type and weight/grammage information that is correspond to the plurality of pieces sheet information and to register/store the set/changed sheet information].
                            
Response to Arguments
7.          Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
              On pages 5-6 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Ooba (US Pub 2012/0286465); Muratani (US Pub 2008/0219685) and Nakayama (US Pub 2012/0027477), failed to disclose or suggest the limitations recited “a storage that stores a plurality of pieces of sheet information, wherein each of the plurality of pieces of sheet information includes information indicating grammage of a sheet; and a controller that sets, in association with the sheet holding unit, one piece of sheet information selected by a user from the plurality of pieces of sheet information stored in the storage, wherein the selected one piece of sheet information is selectably storable in the storage with size information indicating a size of a sheet or without the size information, and wherein, in a case that the controller sets the one piece of sheet information stored without the size information in association with the sheet holding unit, the controller sets size information of a sheet held in the sheet holding unit with size information indicating a size of the sheet detected by a size detector” either alone nor in combination. Applicant further on pages 5-7 explained the reasons that why applied arts Ooba; Muratani and Nakayama are not suggesting the above claim limitations and provides the reasons by making the comparison between the examiner applied arts Ooba; Muratani and Nakayama teachings with the applicant’s claimed 
             In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner viewed or reviewed the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. By analyzing the independent claim 1 limitations, based on the broadest reasonable interpretation, the claim limitations stores multiple sheets information including at least grammage of a sheet and controller sets in association with sheet feed tray at least any type of sheet information which can be anything (claim doesn’t specify clearly what is sheet information sets by the controller, but it claimed in later portion of the claimed invention), and it can be sheet size or may not be sheet size. But, in last limitations controller set sheet size corresponding to sheet size detected by the size detector. The claim limitations recited “a storage that stores a plurality of pieces of sheet information, wherein each of the plurality of pieces of sheet information includes information indicating grammage of a sheet”, is interpreted that storage stores multiple sheet information, including grammage of the sheet, which can be pre-stored sheet information or which can be user’s input/edit/change information and then registered/stored in the storage, because claimed limitations don’t specify either, and is still read on examiner’s primary applied prior art. The primary applied art, Ooba reasonably teaches reasonably at least in figs. 5-6; 0051-0052, 0059-0061 that the display device 104 has displayed on screens (see figs. 5-6), pre-stored see fig. 2, elements 206, 210-211), and the user has set/change the sheet size and set the another attributes of the sheet, and further along with sheet type and weight/grammage information that is correspond to the plurality of pieces sheet information and to registered/stored the set information.
             The claim limitations recited “a controller that sets, in association with the sheet holding unit, one piece of sheet information selected by a user from the plurality of pieces of sheet information stored in the storage”, is interpreted that the controller sets/changes/edits in associated with sheet feed tray, any type of sheet information by selecting the any type of sheet information. The primary applied art, Ooba reasonably teaches in figs. 3 & 5-6; 0051-0052, 0059-0061 that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/changed the one or more of sheets information which can be any attributes of the sheet, i.e. sheet type or weight/grammage information that is correspond to the plurality of pieces sheet information and to registered/stored the set/changed sheet information.
               The claim limitations recited “wherein the selected one piece of sheet information is selectably storable in the storage with size information indicating a size of a sheet or without the size information; wherein, in a case that the controller sets the one piece of sheet information stored without the size information in association with the sheet holding unit”, is interpreted that the selected sheet information is set/changed/edit cannot necessarily be the size of the sheet or can be sheet size and then stored in the storage. The primary applied art, Ooba reasonably teaches in figs. 3 & 5-6; 0051-0052, 0059-0061, 0082  that the display device 104 has displayed on screens (see figs. 5-6), pre-stored plural pieces of sheet information including sheet feed trays numbers, sizes and types of sheets they accommodates and sheets weight/grammage for user which are stored one of the memories 206, 210-211 (see fig. 2, elements 206, 210-211), and the user has selected one or more of sheets information and set/changed the one or more of sheets information which can be any attributes of the sheet, i.e. sheet type or weight/grammage information that is correspond to the plurality of pieces sheet information and to register/store the set/changed sheet information without the size information.
              Ooba failed to teach or suggest, the claimed limitations recited “the controller sets size information of a sheet held in the sheet holding unit with size information indicating a size of the sheet detected by a size detector”, and, to cure the deficiency of Ooba, Examiner's secondary applied prior art Muratani reasonably teaches in fig. 3, steps st101-st103 & fig. 20; 0065, 0072-0073, 0086-0089 that the sensor 124a detects size of sheets held in sheet feed trays 121a-b (see paras., 0072-0073), and the main controller 100 (see para., 0065) sets the paper size on the display screen according the sheets set in one of the sheet feed trays 121a-b.         
               

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674